Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 9, 2019

                                       No. 04-19-00555-CV

           IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, an Adult,

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2017-PC-2912
                          Honorable Oscar J. Kazen, Judge Presiding

                                          ORDER
        The reporter’s record was originally due on September 23, 2019. The court reporter has
filed a notice of late reporter’s record stating that appellants have failed to request preparation of
the reporter’s record and to designate which portions of the proceedings and/or exhibits are
requested to be filed in this appeal. See TEX. R. APP. P. 34.6(b)(1).

       Accordingly, it is ORDERED that appellants provide written proof to this court within
ten (10) days of the date of this order that a written request has been made to the court reporter
designating the portions of the proceedings and/or exhibits to be prepared and filed pursuant to
TEX. R. APP. P. 34.6 (b)(1), and (1) the reporter’s fee has been paid or payment arrangements
have been made; or (2) appellants are entitled to appeal without paying the court reporter’s fee.

        If appellants fail to respond within the time provided, and the reporter’s record is not
timely filed, this appeal will be submitted without a reporter’s record. See TEX. R. APP. P.
37.3(c).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.


                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk